          Case 3:20-cv-00481-VAB Document 8 Filed 04/14/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

CASEY BERNARD,                           :            NO. 3:20-CV-481 (VAB)
     Plaintiff,                          :
                                         :
v.                                       :
                                         :
YALE UNIVERSITY AND YALE                 :
UNIVERSITY SCHOOL OF MEDICINE, :
     Defendants/Apportionment Plaintiffs,.
                                         :
v.                                       :
                                         :
UNITED STATES OF AMERICA AND             :
GCO ENTERPRISES, LLC,                    :            APRIL 14, 2020
     Apportionment Defendants.           :

                                     MOTION TO DISMISS

       Pursuant to Federal Rules of Civil Procedure 12(b)(1), the Apportionment Defendant, the

United States of America (the “Government”), moves to dismiss the apportionment complaint

filed by the Defendants/Apportionment Plaintiffs, Yale University and Yale Medical Center

(together, the “Yale Defendants”).

       The Government respectfully submits that this Court lacks subject matter jurisdiction, as

the Government has not waived sovereign immunity for apportionment complaints and so is

immune from liability pursuant to Conn. Gen. Stat. § 52-102b(c). The Government argues

further that this Court lacks jurisdiction pursuant to the derivative jurisdiction doctrine under 28

U.S.C. § 1442(a)(1). The Yale Defendants cannot meet their burden of proving the Court has

subject matter jurisdiction over the Apportionment Complaint. As such, the Apportionment

Complaint must be dismissed pursuant to Rule 12(b)(1).
Case 3:20-cv-00481-VAB Document 8 Filed 04/14/20 Page 2 of 3



                                 APPORTIONMENT DEFENDANT,
                                 THE UNITED STATES OF AMERICA

                                 By Its Attorneys:

                                 JOHN H. DURHAM,
                                 UNITED STATES ATTORNEY

                                 /s/ Jillian R. Orticelli
                                 Jillian R. Orticelli (ct28591)
                                 Assistant U.S. Attorney
                                 157 Church Street, 25th Floor
                                 New Haven, CT 06510
                                 Tel.: (203) 821-3700
                                 Fax: (203) 821-5373
                                 Email: Jillian.Orticelli@usdoj.gov




                             2
          Case 3:20-cv-00481-VAB Document 8 Filed 04/14/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 14, 2020, a copy of foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by e-mail/mail service

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.



                                              /s/ Jillian R. Orticelli               _
                                              Jillian R. Orticelli (ct 28591)
                                              Assistant United States Attorney




                                                 3
